Annabelle Clinton Imber, Jnot reverse the Commission’s dissenting. We should not reverse the Commission’s decision unless we are convinced that fair-minded persons with the same facts before them could not have reached the same conclusion as the Commission. Minnesota Mining & Mfg. v. Baker, 337 Ark. 94, 989 S.W.2d 151 (1999). If reasonable minds could reach the same conclusion as the Commission, we must affirm. Id. Mr. Meister’s first visit to Mediquik on the day of the accident, was recorded in a narrative report as follows: Problem: Pain in low back History: Fell off back of tanker truck onto concrete Physical Exam: Tender lumbosacral area, no radiation, weakness, paresthesias... X-Ray: No [fracture] seen Assessment: 1) Contusion of lumbar spine 2) Lumbar myofascial strain Plan: Restricted duty, anti-inflammatory med, muscle relaxants The Commission found that the diagnosis of a contusion of the lumbar spine was not supported by objective medical evidence. Reasonable minds could reach the same conclusion as the Commission and, thus, pursuant to the applicable standard of review, we should affirm. The majority attempts to cure the narrative report’s deficiency in this case by pointing to an x-ray examination performed by Dr. Claiborne Moseley, II, about one month after the accident, which showed “some soft tissue swelling about the hip.” The majority says that this is an objective finding, and that it is consistent with and corroborates the first physician’s diagnosis of a contusion. I certainly agree with the majority that the x-ray examination is an objective finding. However, it neither corroborates nor is it consistent with the initial treating physician’s diagnosis of a contusion of the lumbar spine. After noting the x-ray examination finding of “some soft tissue swelling about the hip,” Dr. Moseley made an assessment or diagnosis of “[e]arly arthritis in both hips, right worse than left, with possible very early avascular necrosis in the right hip.” There is no indication in the record that these conditions in Mr. Meister’s hips had anything to do with an injury to his lumbar spine. In an attempt to prove Mr. Meister’s case for him, the majority not only makes a leap that is not warranted by the record of this case, but it also ignores our well-settled standard of review whereby we view the evidence in the light most favorable to the Commission’s decision, and we affirm that decision if reasonable minds could reach the Commission’s conclusion. Minnesota Mining & Mjg. v. Baker, supra. I respectfully dissent. SMITH, J., joins in this dissent.